Citation Nr: 1550019	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  10-18 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to August 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a  September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) which denied entitlement to a TDIU.

In an October 2014 decision, the Board denied entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and denied entitlement to a TDIU.  The Veteran appealed the October 2014 decision to the United States Court of Appeals for Veterans Claims (Court), only to the extent that it denied entitlement to a TDIU. In June 2015, the Court granted a Joint Motion for Partial Remand, and remanded the appeal for a TDIU for action consistent with the Joint Motion.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015).  TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2015).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a). 

A June 2015 Joint Motion for Remand noted, based on a broad interpretation of 38 C.F.R. § 4.16(a), the Board found in October 2014 that Veteran's disabilities (PTSD, tinnitus, and scars on the left hand and right leg) may be considered as one disability as they constitute multiple injuries incurred in combat action.  The record reflects that the Veteran's appeal for a TDIU stems from a January 2008 claim for an increased rating for PTSD where the Veteran asserted, in a March 2008 statement, that he was unable to work due to PTSD symptoms.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).

In this case, service connection for tinnitus was granted during the pendency of the appeal pursuant to a September 2013 rating decision, effective January 8, 2013.  The Veteran was not in receipt of a combined 60 percent rating for his service-connected disabilities until January 8, 2013.  For the entire rating period prior to January 8, 2013, the Board finds that the Veteran's combined rating did not meet the schedular percentage standards of section 4.16(a).  Thus, prior to January 8, 2013, the claim for a total rating may be considered only under the provisions of section 4.16(b). 

A June 2015 Joint Motion for Partial Remand provides a remand is necessary to address the Veteran's educational and occupational history in the context of his claim for a TDIU.  Additionally, the Joint Motion provides that on remand, the Board should reexamine the evidence of record, and seek any other evidence necessary to decide the claim.  In light of additional evidence of record submitted by the Veteran, in the form of an August 2015 vocational assessment, that directly addresses the question of unemployability due to service-connected disabilities, the Board finds that referral of the case to the Chief Benefits Director of VA's Compensation Services for initial consideration of a TDIU under 38 C.F.R. 
§ 4.16(b)  is warranted.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to the Chief Benefits Director of VA's Compensation Services for consideration of a TDIU for the rating period prior to January 8, 2013 under 38 C.F.R. § 4.16(b).

2.  Thereafter, the AOJ should readjudicate the issue of entitlement to a TDIU based on the evidence of record, to include an August 2015 vocational assessment submitted by the Veteran.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

